Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species VI (convertible high heel and flat shoe as shown in figures 3A,3B in the reply filed on 4/28/2021 is acknowledged.  In addition to figure 3A,3B, the toe section of the sole (see figure 3B which shows the toe section (not labeled)), being pivotable with the heel section (508) of the sole (490) has been included.  See Figures 9B-10 which show the relationship of the toe section with respect to the heel section of the sole, which will be examined, as it relates to the embodiment shown in figures 3A,3B.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5,8,10-12,15-18 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/28/2021.  
Claims 15-18 have been included since they relate to a non-elected embodiment, the claims are directed to a shorter heel which is separate from the high heel piece and moves forward and reward in a linear fashion.  Such features in these claims are not compatible with the elected embodiment. For example, see figure 7A which shows a shorter heel member/cap (760) which is separate from the high heel piece (claims 15-17) and moves forward and rearward as defined (claims 15,16).  

Claim 8 is also with drawn since directed to non-elected embodiment best shown in figures 2A,2B which show the threaded rob 270 which is threaded into the high heel piece receiving member.  Such features in these claims are not compatible with the elected embodiment.
Claim 24 is also withdrawn since directed to non-elected embodiment best shown in figures 6 which show the heel with folding sides (see description in paragraph 0038).  Such features in these claims are not compatible with the elected embodiment.
Claim Rejections - 35 USC § 112
Claims 14,20,21 and 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The “openable sole cover”, claims 14 and 21, is referring to the sole cover 500 as shown in figure 5.  It is not understood how this sole cover is operational with the heel cover piece 450 of the elected embodiment shown in figures 3A,3B.  How does the sole cover pivot to permit the heel cover piece to fold and be received in the bottom of the sole and then permitting the sole cover 500 to be cover the heel cover piece 450.  Moreover, it cover piece; see paragraph 0014 of the specification.  Therefore there would be two covers which is not taught.
With regard to claim 20, the latch locking mechanism (1030, as shown in figure 9C) is not configured to disengage upon receipt of the high heel piece (450) in the high heel piece receiving section.   The operation of the high heel piece (450) and the latch locking mechanism of the toe section (as shown in figure 9C) are two separate and distinct pieces and are not taught to be linked to each other and therefore are not configured as defined in claim 20.  Applicant has failed to provide sufficient written description with regard to these features configured as claimed.

Claims 14,20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 20, the latch locking mechanism (1030, as shown in figure 9C) is not configured to disengage upon receipt of the high heel piece (450) in the high heel piece receiving section.   The operation of the high heel piece and the latch locking mechanism of the toe section are two separate and distinct features and are not taught to be linked to each other and therefore are not configured as claimed.  Therefore, it is not clear what additional structure is being added.
With regard to claims 14 and 21, it is not understood how this sole cover is operational with the heel cover piece 450 of the elected embodiment shown in figures 
With regard to claim 23, the phrase “a two-piece a heel cover piece” doesn’t make any sense.  There appears to be a typing error so the claim is not clear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6,13, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0289167 (Pieriboni).
Regarding claim 25, Pieriboni teaches a convertible high heel and flat shoe (see figures 1-2 and 14-15), comprising: 
a sole (11) including a heel section and a pivot point (point on the shoe which arched bridge 16 pivots as shown in figures 1-2); 

a linkage (arched bridge 16) between the pivot point on the sole and the pivot point on the high heel piece whereby the high heel piece (14) , the heel section (rear portion of the sole 11), and the linkage (16) form a triangle structure (see figure 1).  
Regarding 1-4,6 and 13, Pieriboni teaches a convertible high heel and flat shoe (see figures 1-2 and 14-15), comprising: 
a sole (11) including a heel section; 
a high heel piece (14 and/or 16) positionable between a high heel mode where the high heel piece supports the heel section and a flat shoe mode where the high heel piece (14) is received within the sole.  
Regarding claim 2, Pieriboni further including a hinge mechanism (pin 15 and/or point at which bridge 16 pivots with the sole 11) hingeably connecting the high heel piece (14 and/or 16) to the sole.  
Regarding claim 3, Pieriboni teaches the high heel piece (14), the heel section (heel section of sole 11), and the hinge mechanism (pin 15 and/or point at which bridge 16 pivots with the sole 11) form a triangle shaped stability and support structure (see figure (see figures 1 and 2 which both show a triangle shape as claimed).  Both of the modes (high heel and short heel) show a triangular shaped of the structure.  
.
Claim(s) 1,2,4,9,13 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9289025 (Damodar).
Regarding claims 1,2,4,9, and 23, Damodar teaches a convertible high heel and flat shoe (see the figures), comprising: 
a sole (see figures 18-19 which best shows the sole which includes upper heel 31, arch portion 10 and toe section 60) including a heel section; 
a high heel piece (32) positionable between a high heel mode (e.g. see figures 1,2,18,19) where the high heel piece supports the heel section and a flat shoe mode (e.g. see figures 6,14) where the high heel piece (32) is received within the sole.  
Regarding claim 2, Damodar further including a hinge mechanism (see hinge mechanism shown best in exploded view in figure 15) hingeably connecting the high heel piece (32) to the sole.  
Regarding claims 4 and 13,  see figure 2 and figure 15, which show the heel section of the sole having a receiving member (heel recess 20; see figure 8,10,12 and 14) to receive high heel piece (32) in a central area by guiding linkage mechanism.
Regarding claim 9, see col. 4, lines 15-23.
Regarding claim 23, the high heel piece (32) has at least two-pieces and covers the bottom of the heel section (31, see figure 10) and is hingedly attached to the heel.
Claim(s) 1,2,4,7,9,13,19 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5309651 (Handel).

a sole (e.g. three part frame 20 (22,24,26) including a heel section (26); 
a high heel piece (e.g. 40,102,202) positionable between a high heel mode (e.g. see figures 1,2,3-3B,6,6B,7,7C) where the high heel piece supports the heel section and a flat shoe mode (e.g. see figures 1A,2A,6A,7D,10B,11A) where the high heel piece (e.g. 40, 102,202) is received within the sole.  
Regarding claim 2, Handel further including a hinge mechanism (see hinge mechanism shown best in figures 10,10B permitting the high heel piece 102 to move between high heel mode and flat shoe mode) hingeably connecting the high heel piece to the sole.  
Regarding claims 4 and 13, see figure 11A, which show the heel section of the sole having a receiving member (160) to receive high heel piece (102) in a central area by guiding linkage mechanism.
Regarding claim 7, see heel section 200 as shown in figures 9-9C which has a tube (see dashed lines in figure 9A,9B,9C which is a tube for receiving a top (tubular extension 210) of the high heel piece (202).
Regarding claim 9, see figure 9 and col. 8, lines 42-51.
Regarding claim 19, Handel teaches a toe section (22), an area where the toe section is coupled to the sole section, and a latch locking mechanism in the area to lock and unlock the sole relative to the toe section to convert between a high heel mode and a flat mode (latch locking mechanism shown in figures 8-8D and described in col. 7, line 14 to col. 8, line 2.  

Regarding claim 23, the high heel piece (e.g. 102) has at least two-pieces and covers the bottom of the heel section (100, see figures 6 and 6B) and is hingedly attached to the heel.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556